DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (on page 8) that Miyamoto teaches that a contour of a pattern shape can be determined by imaging multiple locations and then combining them to form a panoramic image; Applicant’s characterization is not incorrect, but does not fully encapsulate the teaching of Miyamoto. In Miyamoto, an estimated structure (design data) is known (“the input design data is analyzed by software to thereby automatically decide the SEPs and the imaging sequence” [0078]), and the relationship between an equivalent circuit (design data) and the irradiation points (the actually imaged portion) is obtained (“The shape measurement and evaluation tool servers 125, 1114 (1116) can achieve calculation of a manufacturing error and feedback to the manufacturing condition by comparison between the pattern shape generated on the mask and the design data on the mask (step S65)” [0085]) and this relationship is stored (at least temporarily) in an estimated structure database 125. Combining images from multiple locations is merely a step in the process of obtaining the contour line of the pattern shape and comparing this shape to design data.
Paragraph [0115] was cited merely for its teaching that the contour line is a “contour line of a circuit pattern” [0115]. Therefore, the shapes disclosed in Miyamoto 
Figure 5 further illustrates this point that the design data are input in a step S52 as one of the first steps of operation of the device (and the design data are design data of the circuit patterns to be imaged). In a step S56, an imaging sequence is decided using the input design data (in order to image portions which are expected to contain certain structures, as decided from the known design data/equivalent circuit patterns: “in the steps S55 and S56 are performed based on the design data on the circuit pattern stored in the databases 127, 1111” [0078]). Paragraph [0063], cited in the prior rejection of claim 7 (see page 6 of the 4/30/2021 Non-Final Rejection) details the formation of this database with the equivalent circuit patterns (design data).
The process of extracting contour lines in Miyamoto is merely evidence of the acquisition of irradiation points. Contour lines in Miyamoto are obtained from actual images of a sample (“In the step S60, the contour line of the pattern is extracted from the generated panorama image by the image processing” [0081]) because the image is formed by irradiating various points (along a contour line) with an electron beam, and imaging electrons generated from those irradiation points (along a contour line): “imaging the signal amount of an electron emitted from the upside of a semiconductor wafer in the SEM device according to the invention” [0030] (see also paragraph [0049], as this is the function of a generic scanning electron microscope: “the SEM for obtaining 
Regarding dependent claims 2-5; no additional arguments have been presented and no additional response is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. U.S. PGPUB No. 2011/0181688.

Regarding claim 1, Miyamoto discloses a charged particle beam apparatus, comprising: a charged particle beam optical system 102 configured to irradiate a plurality of irradiation points on a sample 101 (“imaging order of the imaging points” [0020]), which are different in position or time (since the points are irradiated in an “order” [0020], the points are irradiated at different times, figure 2 illustrates that imaging points G1-G6 are different in position), with a charged particle beam 104; a detector 109 configured to detect electrons emitted from the sample in response to irradiation of the charged particle beam by the charged particle beam optical system (“A secondary electron and a back scattered electron are emitted from the semiconductor wafer 101 to which the electron beam 104 is applied, and the secondary electron… is detected by a secondary electron detector 109” [0050]); a calculator configured to calculate a 



Regarding claim 3, Miyamoto discloses that the directed graph (the image of the contour line(s)) includes a weighting coefficient 24indicating strength of the dependence relationship between the irradiation points (as illustrated in figure 14, the calculated average contour line 1004 indicates the strength of the dependence between irradiated points in contour lines 1003-1, 1003-2, and 1003-3; since the average contour line is numerically calculated from the image processor 124 [0082], the average contour line includes a weighting coefficient indicating the strength of the relationship between the irradiation points from which the contour lines 1003-1, 1003-2, and 1003-3 were formed).

Regarding claim 4, Miyamoto discloses that the calculator is configured to compare respective detection results by the detector corresponding to a first irradiation point or a second irradiation point when the second irradiation point is irradiated after the first irradiation point is irradiated with the charged particle beam and when the first 

Regarding claim 5, Miyamoto discloses that the calculator is configured to compare detection results by the detector at each time point (“the imaging sequence (the layout of the imaging points and the imaging order of SEPs) in the steps S55 and S56 are performed based on the design data on the circuit pattern stored in the databases 127” [0078]) when a predetermined irradiation point is continuously irradiated with the charged particle beam (“an image is obtained by continuously scanning the electron beam in the x-direction” [0096]), so as to calculate the dependence relationship between the irradiation points (“the contour line group is calculated from the plurality of panorama images, and the average contour line is calculated from the contour line group” [0081]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881